Citation Nr: 1035402	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-32 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased disability rating for lumbar 
spine spondylosis with spurring, rated as 20 percent disabling 
from June 22, 2007, as 100 percent disabling from January 7, 
2008, as 20 percent disabling from June 1, 2008, and as 40 
percent disabling from July 7, 2009.  

2.  Entitlement to service connection for cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active duty service from September 1961 to 
November 1983.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing at the RO in April 2010.  A 
transcript of the hearing is of record.  


REMAND

The Veteran contends that his low back disability is more 
disabling than the assigned ratings of less than 100 percent 
indicate.  He also urges that his cervical spine disability is 
secondary to the low back disability.  The record reflects that 
the most recent VA examination to determine the degree of 
severity of the Veteran's low back disability was performed in 
July 2009.  At his April 2010 travel Board hearing, the Veteran 
and his wife testified that he had severe problems with his low 
back and that the condition had deteriorated even more since the 
most recent examination.  

The July 2009 VA examination report also includes an opinion that 
the cervical spine disability is not due to the low back 
disability.  However, the Board finds the opinion inadequate as 
the examiner did not address whether the Veteran's cervical spine 
disability was aggravated by his low back disability and the 
examiner provided no supporting rationale his opinion.  

In light of VA's duty to conduct a thorough and contemporaneous 
medical examination, the Board finds that a new VA examination is 
necessary in order to decide the Veteran's claims.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board further observes that, at the hearing and again in June 
2010, the Veteran requested an extension of time to obtain an 
opinion as to the etiology of his cervical spine disability from 
his treating physician, Cory R. Gaiser, D.O.  No opinion from 
this provider has been forthcoming.  Nonetheless, Dr. Gaiser has 
indicated in documents dated in 2008 that he would be willing to 
answer any additional questions about the Veteran's neck and back 
disabilities, and the Veteran's representative indicated in June 
2010 that he was scheduled to see Dr. Gaiser in July 2010.  

Considering VA's duty to assist as set forth at 38 C.F.R. § 
3.159, the Board will order further development to obtain the 
recent records from Dr. Gaiser.  

In light of these circumstances, this case is REMANDED to the RO 
or the Appeals Management Center (AMC), in Washington, D.C., for 
the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain pertinent 
treatment records from Cory R. Gaiser, 
D.O., for the period from August 2009 to 
the present, as well as any other 
pertinent, outstanding records.  

2.  Then, the Veteran should be scheduled 
for a VA examination by a physician with 
appropriate expertise to ascertain the 
severity and manifestations of his service-
connected lumbar spine spondylosis with 
spurring and to determine the nature and 
etiology of all disorders of the Veteran's 
cervical spine.  The claims file must be 
made available to and reviewed by the 
examiner, and any indicated studies should 
be performed.  

The RO or the AMC should ensure that the 
examiner provides all information required 
for rating purposes.

In addition, based upon the examination 
results and the review of the claims 
folder, the examiner should provide an 
opinion with respect to each currently 
present cervical spine disorder as to 
whether there is a 50 percent or better 
probability that the disability is related 
to the Veteran's active service or to 
service-connected low back disability, to 
include whether the disorder was 
permanently worsened by the service-
connected low back disability.  For the 
purposes of the opinion, the examiner 
should presume that the Veteran is a 
reliable historian.  

The rationale for each opinion expressed 
must also be provided.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claims.  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


